department of the treasury internal_revenue_service washington d c tep ti tax_exempt_and_government_entities_division feb uniform issue list xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxkxkkxxkxkxxxx legend taxpayer a irab bank c bank d xxxxxxxxxxxxxx xxxxxxxxkxxkxkxk xxxxxxxxxxxxxx xxxxxkxxxkxxxxxk xxxxxxxxxxxxxx xxxxxxxxxxxxxx account e xxxxxxxxxxxxxx ira f financial_institution g ira h amount amount amount xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxxk xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx dear xxxxxxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from ira b which was maintained by bank c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by d a was due to a mistake by bank d in failing to deposit amount into a rollover ira account taxpayer a initiated a transfer of taxpayer a maintained ira b a certificate of deposit cd with bank c upon maturity of the cd on february amount from ira b to an account at bank d instead of depositing amount into a rollover ira account as taxpayer a intended bank d deposited amount in account e a non-ira cd upon maturity of the non-ira cd in and before the mistake was discovered taxpayer a transferred amount from account e to ira f with financial_institution g when the discovered in may _ bank d transferred amount to ira h an ira cd set up by taxpayer a at bank d taxpayer a states that he believed that account e was an ira and that bank d made a mistake in depositing amount into a non- ira cd mistake was based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or in gross_income determined without regard to sec_408 ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with the assertion that the failure to accomplish a timely rollover of amount was due to a mistake by bank d therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the 60-day requirement are met the contribution of amount to ira f on february amount less amount to ira h in may contributions within the meaning of sec_408 of the code the remainder of amount equal to amount will not be considered a valid rollover_contribution to ira h ‘and the contribution of amount _ will be considered rollover this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxxxxx id xxxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely yours cob tm a weathas carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
